Title: From John Adams to Samuel Adams, 14 February 1779
From: Adams, John
To: Adams, Samuel


     
      My dear Sir
      Passy Feb. 14. 1779
     
     The Marquiss de la Fayette did me, the Honour of a Visit, Yesterday, and delivered me, your Favour of the 25. of October. I am not sorry, as Things have been ordered, that mine of May 24 did not reach you till 24 Octr. because as the new Arrangement was previously made, it cannot be said that I had any Hand in accomplishing it. Yet I am glad the Letter has arrived because it will shew that the new system is quite agreable to me, i.e. the appointment of a single Minister here. Believe me Sir, it was become very necessary. How Congress will dispose of me, I dont know. If it is intended that I shall return, this will be very agreable to me: and I think this the most probable opinion, because Congress resolved soon after the 5 of december, to begin and go through, foreign affairs. The Alliance sailed the 14 Jan. and there is no Resolution arrived here respecting me. I think therefore it is my duty to return, and that is my present determination, but whether I shall go to Amsterdam and thence to St. Eustatia, or to Spain and thence, home, or in a French Man of War to Martinico or any other Way I know not. I have not decided.
     Some Hint that I am to go to Holland—others to Spain—the last implies the Removal of Mr. Lee, which would give me much Paine. I think him an able and faithfull Man. Yet what the Determination, may be upon the Complaint, if it is decided before he answers I know not. This is a subject that I cannot write nor talk about. I would not have such another Sensation to be made a Prince. I confess I expected the most dismal Consequences, from it, because I thought it would render Business and Confidence between Us three, wholly impracticable. That it would destroy all Confidence between this Court and Us—that it would startle Spain—and allienate many in Holland. That it would encourage Ministry in England and disconcert opposition so much that they would even be able to make another vigorous Campaign, besides all the Evils it would produce among you.
     But the arrival of Dr. F’s Commission has relieved me from many of these Fears. This Court has Confidence in him alone: but I think they were cautious even of him when he had two Colleagues, to whom he was obliged to communicate every Thing, one of whom was upon as ill terms with him as with Mr. Deane. I have had a Kind of a Task here as my dear Brother Lovel expresses himself. Determined to be the Partisan of neither; yet the Friend of both as far as the service would Admit, I am fully perswaded that leaving the Dr. here alone, in a political Capacity only, is right and that Mr. Lee is an honest and faithfull Man.
     You say that France should be our Pole Star in Case War should take Place. I was I confess, surprized at this Expression. Was not War sufficiently declared in the King of Englands Speech, and in the answers of both Houses, and in the Recall of Ambassadors, and in actual Hostilities in most Parts of the World?
     I think there never will be any other Declaration of War—Yet there is in fact as compleat a War as ever existed, and it will continue, for you may depend upon it, the King of France is immoveably fixed in our support, and so are his Ministers. Every suspicion of a wavering Disposition in this Court, concerning the support of our Independance is groundless—is ridiculous—is impossible. You may remember that several Years ago, several Gentlemen were obliged to reason in order to shew that American Independance was the Interest of France. Since my Arrival here, I never yet found one Man, nor heard of more than one who doubted it. If the Voice of Popularity is any Thing, I assure you that this Voice was never so unanimous in America, in favour of our Independance as it is here. It is so much so that if the Court were to depart from its present system in this Respect, it is my clear opinion it would make this Nation very unhappy, and the Court too. But I repeat that the Court is as fixed as the Nation, and this Union in sentiment arises out of such Principles in Nature, as without a Miracle, cannot alter. Common sense in America supported Independance, Common sense in France supports the Alliance and will support it to the last—nay the Common sense of Europe supports the Common sense of France. By the Way my Love to Mr. P. and tell him, I cant agree with him perfectly in his Ideas about natural Ennemies. It is because England is the natural Ennemy of France, that America in her present situation is her natural Friend—at least this is one Cause altho there are many others, some of them more glorious for human Nature.
     France Scarcely ever made a War before that was popular in Europe. Now there is not a state that I can hear of, but applauds her, and wishes her success. And in Point of Finance—and naval strength—in skill and Bravery of Officers, she seems to be superiour to England. You may be suprized at my saying naval strength. Yet if you consider, the wretched state of the British Navy, as to Masts, Yards, Rigging, and Men you will not wonder altho their Number of Ships may be superiour.
     I therefore think that all is safe. We may have further Trouble and Tryals of our Patience. But Trouble is to you and me familiar, and I begin to think it necessary for my Health, for without it I should soon grow so fat as to go off in an Apoplexy.
     There is one Thing, in one of my Letters to you exaggerated—the Expences of the Commissioners. I had been here but a short time and wrote according to the best guess I could make, from what I had heard. But I now think I put it too high. With much Affection yours
     
      John Adams
     
     
     
      Feb. 20. 1779
     
     There is not the least appearance of the Embarkation of Troops, for America nor any Intelligence of Transports taken up. The national Discontent is very great, and Tumults, have arisen in Edinborough and in London. According to present Appearances, they will have Occasion for so many of their Troops to keep their Populace in fear, as to be able to spare few for America. Their Proclamations are all alike from Burgoines to those of the Commissioners. The Weaker they are the more they puff.
    